DETAILED ACTION
7DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Anderson et al. (US 20140076049).
Anderson et al. discloses a system for acquiring movement information of a high-level rock stratum in a coal mine stope, comprising an information acquisition module (para 0007), an information acquisition transfer module (para 0013), an information storage 
a drill hole (see Fig. 1) is formed in the high-level rock stratum; the drill hole extends downward to a roof; and the roof is a top surface in a working area of the coal mine stope;
the information acquisition module (103a-c) is disposed at a position in the drill hole and corresponding to the high-level rock stratum, and is configured to acquire the movement information of the high- level rock stratum, and transmit the movement information to the information acquisition transfer module in real time;
the information acquisition transfer module (para 0013) is disposed below the information acquisition module in the drill hole, and is configured to transmit the received movement information to the information storage module (104) in real time;
the information storage module is disposed in the working area of the coal mine stope, and is configured to store the received movement information, and transmit the received movement information to the rock stratum position-state information analysis module (105) in real time; and
the rock stratum position-state information analysis module is disposed in a haulage roadway of the coal mine stope, and is configured to process and analyze the received movement information in real time to obtain position-state information and a movement trend of the high- level rock stratum.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. in view of the Examiner Taking Official Notice..
Anderson et al. discloses the invention substantially as claimed.  However, Anderson et al. is silent about the sensor being a gyroscope.  The Examiner takes official notice that gyroscopes are well known to determine movement.  Therefore, it would have been considered obvious to one of ordinary skill in the art to modify Anderson et al. to use a gyroscope as the sensor since such a modification determines movement of the strata.
Re claim 3, Anderson et al. teaches a “network communication” (para 0013) to transmit information from the sensing means to the storage means.  However, Anderson et al. does not explicitly teach for the “network communication” to include a plurality of information acquisition transfer base stations; the plurality of information acquisition transfer base stations are disposed below the information acquisition module 
Re claim 4, Anderson et al. teaches the drill hole is formed toward the working face of the coal mine (para 0075+).  However, Anderson et al. is silent about an included angle between an upward extending direction of the drill hole and an advancing direction of the working surface coal wall is an obtuse angle.  It would have been considered obvious to one of ordinary skill in the art to modify Anderson et al. to have 
an included angle between an upward extending direction of the drill hole and an advancing direction of the working surface coal wall is an obtuse angle since such a modification would detect movement of the strata and avoid collapsing of the strata over the miners.
Re claim 5, Anderson et al. is silent about the storage module is positioned on the props of the mining machine.  It would have been considered obvious to one of ordinary skill in the art to modify Anderson et al. to have the storage module position on the mining props since such a modification prevents deteriorating transmission signals as well as protect the storage module.

Re claim 7 see discussion of claim 2 above.
Re claim 8, see discussion of claim 3 above.
Re claim 9, it would have been considered obvious to one of ordinary skill in the art to modify Anderson et al. to measure movement via a gyroscope as called for in claim 9 since such means of movement determination is conventional.
Re claims 10-13, see discussion of claim 6 above.
 Re claims 14-17, see discussion of claim 2 above.
Re claims 18-20, see discussion of claim 3 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIL SINGH whose telephone number is (571)272-7051.  The examiner can normally be reached on M-Th 8-3, F 9-8 and 2nd Sat 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUNIL SINGH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        

SS
9/11/2021